UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1404



JOHN A. LANGWORTHY,

                                              Plaintiff - Appellant,

          versus


ROBERT L. DEAN; RICHARD P. CRANE; SUE DUDLEY;
DOUGLAS M. DUNCAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-2631-AW)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John A. Langworthy, Appellant Pro Se. Maureen Mullen Dove, Assis-
tant Attorney General, Elisabeth Ann Sachs, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Charles Wellington
Thompson, Jr., County Attorney, Sharon Veronica Burrell, Joanne
Robertson, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Langworthy appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion for reconsideration of the district

court’s order denying relief in his civil action. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Langworthy v. Dean, No. CA-98-2631-AW (D. Md. Mar. 10,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2